Citation Nr: 1403960	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-31 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder, NOS, claimed as post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from January 1998 to March 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the RO that granted service connection for anxiety disorder, NOS, claimed as PTSD, evaluated as a 10 percent disability, effective from August 23, 2010.  In an August 2012 rating decision, the RO increased the rating to 30 percent, effective August 23, 2010.  

The Veteran requested a hearing before the Board, which was scheduled in January 2014.  However, in a December 2013 written statement, the Veteran cancelled this hearing request and asked that his claim be forward to the Board.  

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA treatment records dated in July 2013, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2013 statement, the Veteran specifically requested that all records from his treatment with his VA doctors, Dr. Abston and Dr. Ewing, be obtained and considered in evaluating the severity of his disability.  

As noted, the Veteran has not specifically alleged a worsening, and as the medical evidence from 2013 is still quite recent, a VA examination should only be provided if, in the RO's judgment, a significant worsening is potentially suggested by the outstanding evidence.  Accordingly, the case is REMANDED for the following action:

1.  VA treatment records, to include copies of mental health records from the Biloxi, Mississippi VA medical center from Drs. Ewing and Abston, from July 2013 to the present, should be associated with the claims file.  Should these records be unavailable after all reasonable attempts have been made to obtain them, the record should be so reflected in writing. 

2.  If the additional VA medical evidence indicates worsening of the service-connected anxiety disorder since the most recent VA examination of 2013, the Veteran should be scheduled for a comprehensive VA psychiatric examination addressing the current severity of his condition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


